Form order − ntcorder

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 19−12556−KCF
                                         Chapter: 7
                                         Judge: Kathryn C. Ferguson

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Elia J. Zois                                             Mariana Zois
   141 Oval Road                                            141 Oval Road
   Building 1                                               Building 1
   Manasquan, NJ 08736                                      Manasquan, NJ 08736
Social Security No.:
   xxx−xx−4007                                              xxx−xx−8716
Employer's Tax I.D. No.:




                                     NOTICE OF JUDGMENT OR ORDER
                                       Pursuant to Fed. R. Bankr. P. 9022

      Please be advised that on October 3, 2019, the court entered the following judgment or order on the court's
docket in the above−captioned case:

Document Number: 73 − 55
Order Granting Application to Employ Perkins Coie LLP as Special Counsel (Related Doc # 55). Service of notice of
the entry of this order pursuant to Rule 9022 was made on the appropriate parties. See BNC Certificate of Notice.
Signed on 10/3/2019. (ckk)

     Parties may review the order by accessing it through PACER or the court's electronic case filing system
(CM/ECF). Public terminals for viewing are also available at the courthouse in each vicinage.




Dated: October 3, 2019
JAN: ckk

                                                                      Jeanne Naughton
                                                                      Clerk
